Exhibit 10.96

 

EXECUTION

 

AMENDMENT NO. 3
TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

Amendment No. 3 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of March 29, 2016 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Loan Services, LLC (“Seller”) and Private National
Mortgage Acceptance Company, LLC (“Guarantor”).

 

RECITALS

 

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of August 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”).  The
Guarantor is a party to that certain Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 13, 2014, made by Guarantor in favor of Purchaser.

 

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

 

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

 

Section 1.      Definitions. Section 1 of the Existing MLPSA is hereby amended
by:

 

1.1 deleting the definitions of “Discount Rate”, “Effective Date”, “Expiration
Date”, and “Security Issuance Failure” in their entirety and replacing them with
the following:

 

“Discount Rate”:  With respect to each Participation Certificate, a discount
rate determined as of the related Purchase Date equal to (a) the greater of (i)
One-Month LIBOR, and (ii) the LIBOR Floor, plus (b) the Applicable Percentage. 
Notwithstanding the foregoing, under no circumstances shall the Discount Rate be
less than zero.

 

“Effective Date”: March 29, 2016.

 

“Expiration Date”: The earlier of (i) March 28, 2017, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

“Security Issuance Failure”:  The Failure of the Security (a) to be issued for
any reason within the reasonable control of the Seller (as determined by
Purchaser in its sole good faith discretion), including but not limited to
Seller’s failure to perform any of its obligations under this Agreement or any
other Program Document or failure to perform





--------------------------------------------------------------------------------

 



in Strict Compliance with the related Agency Program, (b) to be issued for any
reason outside of the reasonable control of the Seller (as determined by
Purchaser in its sole good faith discretion), including, but not limited to,
third party systems failures, or (c) to be Delivered to Purchaser or its
designee (such designee being properly notified it is holding such Security for
Purchaser); provided, that solely with respect to clauses (b) and (c) a Security
Issuance Failure shall not have occurred to the extent (i) Seller has performed
its obligations under this Agreement and each other Program Document; (ii)
Seller has performed in Strict Compliance with the related Agency Program; (iii)
such failure to be issued or Delivered arises solely from the acts or omissions
of a party other than the Seller (as determined by Purchaser in its sole good
faith discretion) and (iv) such failure is cured within one (1) Business Day of
Seller’s notice or knowledge of such failure.

 

1.2 adding the following definition in its proper alphabetical order:

 

“LIBOR Floor”: 0%.

 

Section 2.      Events of Default.  Section 6(e) of the Existing MLPSA is hereby
amended by deleting the “.” at the end of subclause (xii) and adding the
following:

 

(xiii) Seller’s or Guarantor’s audited financial statements or notes thereto or
other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of Seller or Guarantor, as applicable, as a “going
concern” or reference of similar import;

 

(xiv) Seller has, without the express written consent of Purchaser, entered into
any settlement with, or consented to the issuance of a consent order by, any
Governmental Authority in which the fines, penalties, settlement amounts or any
other amounts owed by Seller thereunder exceeds $5,000,000 in the aggregate.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Purchaser in writing.

 

Section 3.      Fees and Expenses.  Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

 

Section 4.      Conditions Precedent.  This Amendment shall become effective as
of the date hereof (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

 

4.1 Delivered Documents.  On the Amendment Effective Date, the Purchaser shall
have received this Amendment, executed and delivered by a duly authorized
officer of Purchaser, Seller and Guarantor.



2

--------------------------------------------------------------------------------

 



 

4.2 Facility Fee. Seller shall have paid to Purchaser in immediately available
funds that portion of the Facility Fee due and payable on the Amendment
Effective Date.

 

Section 5.      Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing MLPSA shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

 

Section 6.      Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

Section 7.      Severability.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

Section 8.  GOVERNING LAW.  THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

Section 9.       Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that
the liability of Guarantor or rights of Purchaser under the Guaranty shall not
be affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

 

Bank of America, N.A., as Purchaser

 

 

 

 

 

By:

/s/ Adam Robitshek

 

 

Name: Adam Robitshek

 

 

Title: Vice President

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title:   Managing Director, Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE
COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title:   Managing Director, Treasurer

 

Signature Page to Amendment No. 3 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------